Citation Nr: 9931715	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for acne due to 
exposure to Agent Orange.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.  

This matter concerning disability due to exposure to Agent 
Orange, came before the Board of Veterans' Appeals (Board) 
from a January 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A notice of disagreement was received in February 
1997.  A statement of the case was issued in April 1997.  A 
substantive appeal was received from the veteran in May 1997. 

The matter concerning PTSD arises from an April 1997 decision 
by the VA RO.  A notice of disagreement was received in May 
1997.  A statement of the case was issued in June 1997.  A 
substantive appeal was received in August 1997.  

Testimony regarding both of these claims was given by the 
veteran during an August 1997 RO hearing.


REMAND

Regarding the claim concerning service connection for PTSD, 
the RO determined that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim for 
that disability.  (The matter appears to have been most 
recently addressed in a 1990 Board decision.)  In its present 
decision, the RO noted that, among other things, new and 
material evidence is evidence that when viewed in the context 
of all evidence of record, would change the outcome of the 
prior decision.  Essentially, the RO was following the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) decision in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991), wherein the Court stated that for evidence to be 
material, it must be "relevant and probative" and "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence both new and old, 
would change the outcome."

However, in a more recent decision, Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 
38 C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
language to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Id.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen his previously denied claim 
for service connection for PTSD must be remanded for a 
determination as to whether the evidence submitted by the 
veteran is "material" as defined under 38 C.F.R. § 3.156(a) 
(1999) rather than under Colvin. 

In addition it was held in Elkins v. West, 12 Vet.App. 209 
(1999) (en banc) that if it is established that new and 
material evidence has been submitted, then it must be 
determined if the claim is well grounded, and if it is, then 
the claim should be considered on the merits after ensuring 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See also, Winters v. West 12 Vet.App 203 (1999) 
(en banc).

Regarding the claim for service connection for disability 
arising out of the veteran's exposure to Agent Orange, the 
Board notes that this was apparently last denied in the early 
1980's.  Since that time, a United States District Court 
voided all benefit denials under prior regulations, and 
remanded those cases to VA for revision of the regulation in 
accordance with its ruling.  See Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989).  Final  regulations were promulgated by VA in February 
1994.  Accordingly, the veteran's claim in this regard should 
be considered on a de novo basis, rather than as one that has 
been previously denied.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim of entitlement to service 
connection for PTSD, in accordance with 
the provisions of 38 C.F.R. § 3.156(a), 
and the guidance of Hodge, Elkins and 
Winters, supra, and not the more 
restrictive requirements set forth in 
Colvin, supra.  Moreover, the RO should 
also consider the veteran's claim for 
service connection for acne, due to 
exposure to Agent Orange on a de novo 
basis, rather than as one that has been 
previously denied.  If any claim 
continues to be denied, the RO should 
furnish the veteran, and his 
representative, a supplemental statement 
of the case.  They should then be given 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


